Exhibit 10.24
AQUA AMERICA, INC.
and SUBSIDIARIES
2009 ANNUAL CASH INCENTIVE COMPENSATION PLAN
BACKGROUND

•   In 1989, the Company and its compensation consultant conducted a feasibility
study to determine whether the Company should implement an incentive
compensation plan. The study was prompted by the positive experience of other
investor-owned water companies with incentive compensation.   •   The study
included interviews with executives and an analysis of competitive compensation
levels. Based on the results, the compensation consultant recommended that the
Company’s objectives and competitive practice supported the adoption of an
annual incentive plan (the “Plan”). The Company has had a cash incentive
compensation plan in place since 1990 and management and the Board of Directors
believe it has had a positive effect on the Company’s operations, aiding
employees, shareholders (higher earnings) and customers (better service and
controlling expenses).   •   The Plan has two components — a Management
Incentive Program and an Employee Recognition (“Chairman’s Award”) Program.   •
  The Plan is designed to provide an appropriate incentive to the officers,
managers and certain other key employees of the Company. The Management
Incentive Program covers officers, managers and certain key employees of Aqua
America, Inc., and its subsidiaries.   •   All incentive awards under the Plan
shall be paid by March 15 of the calendar year following the calendar year in
which such awards are earned.

MANAGEMENT INCENTIVE PROGRAM

•   Performance Measures

  •   Annual incentive bonus awards are calculated by multiplying an
individual’s Target Bonus by a Company Factor based on the applicable company’s
performance and an Individual Factor based on the individual employee’s
performance.

 

 



--------------------------------------------------------------------------------



 



The approach of having a portion of the calculation of the annual incentive
bonus tied to the applicable company’s financial performance is appropriate as
the participants’ assume some of the same risks and rewards as the shareholders
who are investing in the company and making its capital construction and
acquisition programs possible. Customers also benefit from the participants’
individual objectives being met, as improvements in performance are accomplished
by controlling costs, improving efficiencies and enhancing customer service. For
these reasons, future rate relief should be lessened and less frequent, which
directly benefits all customers.

  •   The after-tax net income from continuing operations or earnings before
interest, taxes and depreciation (“EBITD”) for the applicable company or
business unit relative to its annual budget will be the primary measure for the
company’s performance. The measurement to be used as the Company Factor
(financial factor, thresholds and weighting by applicable business unit) for
each participant will be established by the Executive Compensation Committee for
those participants whose annual incentive compensation is determined by the
Committee and by the Chairman of the Company for all other participants. Each
year a “Target Net Income” or “Target EBITD” level will be established for the
applicable company or business unit. Portions of the Company Factor may be tied
to the financial targets of more than one company or business unit for some
participants whose responsibilities involve more than one company or business
unit. For purposes of the Plan, the Target Net Income or EBITD may differ from
the budgeted net income or EBITD level. The applicable company’s or business
unit’s final net income or EBITD may exclude the impact of any unbudgeted
extraordinary gains or losses as a result of changes in accounting principles
and the financial results may be adjusted for other factors as deemed
appropriate by the Executive Compensation Committee for those participants whose
annual incentive compensation is determined by the Committee, and by the
Chairman of the Company for the other participants.     •   The threshold level
of performance is set at 75 percent of the Target Net Income or Target EBITD. If
the final net income or EBITD for the applicable company or business unit for
the year is less than 75 percent of the Target Net Income or Target EBITD, the
Company Factor for that company or business unit will be set at 0%. No
additional bonus will be earned for results exceeding 110 percent of the Target
Net Income or EBITD.     •   Each individual’s performance and achievement of
his or her objectives will also be evaluated and factored into the bonus
calculation (the “Individual Factor”). Performance objectives for each
participant are established each year and are primarily directed toward customer
growth, improving customer service, controlling costs and improving efficiencies
and productivity. Each objective has specific performance measures that are used
to determine the level of achievement for each objective. A participant’s target
Individual Factor should be no more than 90 points, with the possibility of
additional points up to 110 points being awarded for measurable performance
above the participant’s targeted performance level. Participants must achieve at
least 70 points for their Individual Factor to be eligible for a bonus award
under the Plan.

 

 



--------------------------------------------------------------------------------



 



•   Participation

  •   Eligible participants consist of officers, managers and certain key
employees.     •   Participation in the Management Incentive Program will be
determined each year. Each participant will be assigned a “Target Bonus
Percentage” ranging from 5 to 70 percent depending on duties and
responsibilities. The Executive Compensation Committee will approve the Target
Bonus Percentage for the CEO and the senior officers designated by the Committee
each year.     •   The Target Bonus Percentage for each participant will be
applied to their base salary.     •   Actual bonuses may range from 0, if the
company’s financial results fall below the minimum threshold or the participant
does not make sufficient progress toward achieving his or her objectives (i.e.
performance measure points totaling less than 70 points), to 187.5 percent if
performance — both Company and individual — is rated at the maximum.     •   New
employees who are hired into a position that is eligible to participate in the
Management Incentive Plan, will normally be eligible to receive a portion of the
bonus calculated in accordance with this Plan that is pro-rated based on the
number of full calendar months between the new employee’s hire date and the end
of the calendar year.     •   Employees who would otherwise be eligible to
participate in this Management Incentive Plan, but who leave employment with the
company, either voluntarily (other than for retirement), or involuntarily, prior
to the end of the Company’s fiscal year will not receive a bonus for the year in
which their employment terminates.     •   If an employee who would otherwise be
eligible to participate in this Management Incentive Plan dies, the company will
pay the deceased employee’s estate a portion of the bonus the deceased employee
would otherwise have been entitled to assuming a 100% Company Factor and 100%
Individual Factor, but pro-rated for the number of full calendar months the
employee completed before his or her death.

 

 



--------------------------------------------------------------------------------



 



  •   If an employee who would otherwise be eligible to participate in this
Management Incentive Plan retires from the Company within the first ten
(10) months of the Company’s fiscal year, the employee will receive payment of
the bonus calculated under the terms of this Plan that the employee would
otherwise have been entitled to assuming a 100% Company Factor and 100%
Individual Factor, but pro-rated for the number of full calendar months the
employee completed before his or her retirement. If an employee who would
otherwise be eligible to participate in this Management Incentive Plan retires
from the Company after completion of the first ten (10) months of the Company’s
fiscal year, the employee will receive payment of the bonus calculated under the
terms of this Plan, but pro-rated for the number of full calendar months the
employee completed before his or her retirement.

Compliance

  •   The Management Incentive Program is intended to comply with the short-term
deferral rule set forth in the regulations under section 409A of the Code, in
order to avoid application of section 409A to the Management Incentive Program.
If and to the extent that any payment under this Management Incentive Program is
deemed to be deferred compensation subject to the requirements of section 409A,
this Management Incentive Program shall be administered so that such payments
are made in accordance with the requirements of section 409A.

•   Company Factor

  •   Company performance will be measured on the following schedule:

                      Percent of     Company       Target     Factor  
Threshold
    <75 %     0 %
 
    75       35  
 
    80       40  
 
    85       45  
 
    89.9       50  
 
    90       60  
 
    95       80  
Plan
    100       100  
 
    105       110  
 
    >110       125  

  •   The actual Company Factor should be calculated by interpolation between
the points shown in the table above.     •   Regardless of the Company rating
resulting from this Schedule, the Executive Compensation Committee retains the
authority to determine the final Company Factor for participants whose annual
incentive compensation is determined by the Committee and by the Chairman of the
Company for the other participants under the Plan.

 

 



--------------------------------------------------------------------------------



 



•   Individual Factor

  •   Individual performance will be measured on the following scale:

          Performance Measure   Individual   Points   Factor  
0 - 69
    0 %
70
    70 %
80
    80 %
90
    90 %
100
    100 %
110
    110 %

  •   In addition, up to 40 additional points and additional percentage points
may be awarded to a participant at the discretion of the Chairman for exemplary
performance, subject to approval by the Executive Compensation Committee for
those participants whose annual incentive compensation is determined by the
Committee. Individual performance points for the Chief Executive Officer are
determined by the Executive Compensation Committee.

Sample Calculations

•   Example 1

     
Salary or
  $70,000 
Target Bonus
  10 percent ($7,000)
Company Factor
  100 percent
Individual Factor
  90 percent

Calculation:

                                                 
 
              Individual       Company       Individual    
 
  Target Bonus   x   Factor   x   Factor   =   Bonus Earned    
 
                                               
 
  $ 7,000     x     100 %   x     90 %   =   $ 6,300      
 
                                               

•   Example 2

     
Salary or
  $70,000 
Target Bonus
  10 percent ($7,000)
Company Factor
  70 percent
Individual Factor
  90 percent

 

 



--------------------------------------------------------------------------------



 



Calculation:

                                                 
 
              Individual       Company       Individual    
 
  Target Bonus   x   Factor   x   Factor   =   Bonus Earned    
 
                                               
 
  $ 7,000     x     90 %   x     70 %   =   $ 4,410      
 
                                               

Example 3

  •   If the Individual Factor is rated below 70 points, no bonus would be
earned regardless of the Company Factor.

Calculation:

                                             
 
  Individual       Company       Individual            
 
  Target Bonus   x   Factor   x   Factor   =   Bonus Earned
 
                                           
 
  $ 7,000     x     100 %   x     0     =   $ 0  

Example 4

  •   If the Company Factor is allocated between two companies, the bonus will
be calculated separately based on the allocation.

Calculation:

                                                 
 
      Company       Company       Individual            
Target Bonus
  x   Factor   x   Allocation   x   Factor   =   Bonus Earned
 
                                               
$7,000
  x     100 %   x     20 %   x     90 %   =   $ 1,260  
$7,000
  x     110 %   x     80 %   x     90 %   =   $ 5,544  
 
                                               
Total Bonus
                                      =   $ 6,804  

 

 



--------------------------------------------------------------------------------



 



EMPLOYEE RECOGNITION (“CHAIRMAN’S AWARD”) PROGRAM

1.   In addition to the Management Incentive Program, the Company maintains an
Employee Recognition Program known as the Chairman’s Award program to reward
non-union employees who are not eligible for the management bonus plan for
superior performance that contains costs, improves efficiency and productivity
of the workforce and better serves our customers. Awards may also be made for a
special action or heroic deed, or for a project that positively impacts the
performance or image of the Company. Awards are entirely discretionary and may
or may not be awarded to any individual employee. The availability of Awards is
also contingent upon the Company’s meeting certain metrics of successful
performance.

2.   Awards may be made from an annual pool designated by the Chairman of Aqua
America with the approval of the Executive Compensation Committee. Unused funds
will not be carried over to the next year. If financial performance warrants,
management may request special Awards under the program. The individual Award
calculation and the distribution of Chairman’s Awards to non-management
employees are solely at the discretion of the officer to whom the employee
reports and the Chairman of Aqua America. No Chairman’s Award(s) granted to
non-management employees in prior years should be construed as a guaranty of
future awards.

3.   In general, Chairman’s Awards will not be made to employees of a company or
business unit that does not achieve at least 75% of its EBITD objective for the
year, however, the Chairman may approve a pool of up to one-third of the annual
pool that would otherwise be available for that company or business unit for
awards to the eligible employees of that company or business unit.

4.   Awards may be made throughout the year, however, no more than one-third of
a company’s Chairman’s Award pool may be awarded until the company’s final EBITD
for the year is determined.

5.   Nominations for employees to receive Chairman’s Awards will be made to the
applicable officer and should include documentation on the reasons for the
recommendations. The applicable officer will review the nominations and forward
their recommendations to the Chairman of Aqua America. The applicable officer
has complete discretion to choose to recommend an Award or not, depending on
factors and considerations deemed by the officer as relevant. Moreover, the
Chairman may exercise his own discretion to determine if any individual employee
will receive an Award.

6.   The Chairman will determine the individuals to actually receive a bonus and
the amount. The maximum award to any one employee is $5,000.

7.   An employee must be actively employed by the Company at the end of the
fiscal year in order to be eligible to be considered to receive a Chairman’s
Award, unless the award is made to the eligible employee during the year.

 

 



--------------------------------------------------------------------------------



 



8.   All Chairman’s Awards under the Employee Recognition Program shall be paid
by March 15 of the calendar year following the calendar year in which such
awards are earned.

9.   The Employee Recognition Program is intended to comply with the short-term
deferral rule set forth in the regulations under section 409A of the Code, in
order to avoid application of section 409A to the Plan. If and to the extent
that any payment under this Employee Recognition Program is deemed to be
deferred compensation subject to the requirements of section 409A, this Employee
Recognition Program shall be administered so that such payments are made in
accordance with the requirements of section 409A.

 

 